Title: To Thomas Jefferson from Albert Gallatin, 10 July 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                10 July 1806
                            
                        
                        Notes on the proposition to send off the Spanish minister
                        If it shall be thought proper and within the legitimate powers of the Executive to seize and send off a
                            foreign minister; would it not be better not to accompany the order to leave the country with the notification that in
                            case of failure he shall be sent off by force? That previous knowledge may enable him to oppose inconvenient resistance as
                            to place himself in a situation which would increase the difficulty of the seizure, or perhaps prevent it altogether.
                        It appears unnecessary to protract the term too far unless it be for the purpose of accommodating the man;
                            for the communication intended for Europe will not reach its destination before the first of September; and a recall
                            grounded on that communication cannot arrive before his voluntary or forcible departure. It would also appear less
                            ungracious to send him off now then after the result of the negotiations now pending between Spain & the U. States shall
                            be known here.
                        The following expressions in the substance of the intended communication “that should he fail to obey this
                            requisition, we shall still wait a short time expecting that &c” convey the idea that if he
                            does not depart within the limited time, we shall still wait a further time. It seems that the order to leave the country,
                            particularly if accompanied with a notification of the use of force in case of failure, ought to be conclusive, and that
                            no further time should afterwards be granted.
                        
                            A.G.
                        
                    